                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               BEAUMONT DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
                                                 § CASE NUMBER 1:11-CR-121
v.                                               §
                                                 §
                                                 §
                                                 §
JONATHAN LEE EVANS                               §

        REPORT AND RECOMMENDATION ON PETITION FOR WARRANT
                  FOR OFFENDER UNDER SUPERVISION

       Pending is a “Petition for Warrant or Summons for Offender Under Supervision” filed

May 10, 2021, alleging that the Defendant, Jonathan Lee Evans, violated his conditions of

supervised release. This matter is referred to the undersigned United States magistrate judge for

review, hearing, and submission of a report with recommended findings of fact and conclusions

of law. See United States v. Rodriguez, 23 F.3d 919, 920 n.1 (5th Cir. 1994); see also 18 U.S.C.

§ 3401(i) (2000); E.D. Tex. Crim. R. CR-59.

                          I. The Original Conviction and Sentence

       Evans was sentenced on July 25, 2012, before The Honorable Ron Clark of the Eastern

District of Texas after pleading guilty to the offense of Possession of Material Involving the

Sexual Exploitation of Minors, a Class C felony. This offense carried a statutory maximum

imprisonment term of 20 years. The guideline imprisonment range, based on a total offense

level of 28 and a criminal history category of II, was 120 months. Evans was subsequently

sentenced to 122 months imprisonment followed by 8 years’ supervised release; subject to the

standard conditions of release plus special conditions to include mental health aftercare; sex

offender aftercare; no child contact; no possession or viewing of pornography; search/seizure;


                                               -1-
restrictions on the purchase, possession or use of devices to include cellular telephones with

photographic capability; cellular telephones with internet capability, computers, computer

peripherals, laptop computers, iPods, Personal Digital Assistants (PDAs), portable data storage

devices such as thumb drives and Flash memory; or any other type of portable electronic device

that is capable of communicating data via modem, wireless, or dedicated connection. Evans was

prohibited from the purchase, possession, or use of digital cameras; digital recorders; or any

other type of recording and/or photographic equipment; and required to pay a $100 special

assessment and $1,000 restitution.

                                      II. The Period of Supervision

       On April 15, 2020, the case was reassigned to U.S. District Judge Marcia Crone. On

April 17, 2020, the conditions of supervision were modified to include placement in a residential

reentry center for 180 days, due to Evans being homeless.

On April 29, 2020, Evans completed his period of imprisonment and began service of the initial

term of supervised release in this case.

       On October 14, 2020, the term of supervised release was revoked, and Evans was

sentenced to 4 months imprisonment followed by an additional 7 years of supervised release. On

December 4, 2020, Evans completed his period of imprisonment and began service of the instant

term of supervised release.

       On December 17, 2020, the conditions of supervision were modified to remove the

condition for 180-day placement in a residential reentry center and include 120 days of home

detention with electronic monitoring.




                                               -2-
                                       III. The Petition

       United States Probation filed the Petition for Warrant for Offender Under Supervision

raising four allegations. The petition alleges that Evans violated the following conditions of

release:

 Allegation 1: The defendant shall not possess or access a computer, except in the course of
his/her employment. Such computer shall have no modem or other device which would allow
access to the Internet.

Allegation 2: The defendant shall refrain from the purchase, possession, or use of digital
cameras; digital recorders or any other type of recording and/or photographic equipment.

Allegation 3: The defendant shall not use or own any device (whether at place of employment,
residence, or elsewhere) that can be connected to the Internet or used to store digital materials
other than that authorized by the probation officer. This includes, but is not limited to, desktop
computers, laptops, PDA's, electronic games, and cellular telephones.

Allegation 4: The defendant shall not purchase, possess, have contact with, or use devices to
include cellular telephones with photographic capability; cellular telephones with internet
capability; laptop computers (other than a computer approved by the probation office which may
be subject to monitoring); iPods; Personal Digital Assistants (PDAs); portable data storage
devices such as thumb drives and Flash memory; or any other type of portable electronic device
that is capable of communicating data via modem, wireless, or dedicated connection.

                                        IV. Proceedings

       On May 25, 2021, the undersigned convened a hearing pursuant to Rule 32.1 of the

Federal Rules of Criminal Procedure to hear evidence and arguments on whether the Defendant

violated conditions of supervised release, and the appropriate course of action for any such

violations.

       At the revocation hearing, counsel for the Government and the Defendant announced an

agreement as to a recommended disposition regarding the revocation. Evans agreed to plead

“true” to the first allegation that claimed he possessed a Samsung smartwatch, in violation of the

condition that prohibited access to a computer or other device that allows access to the internet.




                                               -3-
In return, the parties agreed that he should serve a term of 8 months’ imprisonment, with a 5 year

term of supervised release to follow.

                                        V. Principles of Analysis

        According to Title 18 U.S.C. § 3583(e)(3), the court may revoke a term of supervised

release and require the defendant to serve in prison all or part of the term of supervised release

authorized by statute for the offense that resulted in such term of supervised release without

credit for time previously served on post-release supervision, if the court, pursuant to the Federal

Rules of Criminal Procedure applicable to revocation of probation or supervised release, finds by

a preponderance of the evidence that the defendant violated a condition of supervised release,

except that a defendant whose term is revoked under this paragraph may not be required to serve

on any such revocation more than five years in prison if the offense that resulted in the term of

supervised release is a Class A felony, more than three years if such offense is a Class B felony,

more than two years in prison if such offense is a Class C or D felony, or more than one year in

any other case. The original offense of conviction was a Class C felony, therefore, the maximum

imprisonment sentence is 2 years.

        According to U.S.S.G. § 7B1.1(a)1, if the Court finds by a preponderance of the evidence

that Evans violated conditions of supervision by possessing a computer; possessing a digital

device with photographic capabilities; using an unapproved device to connect to the internet; and

possessing a portable electronic device that is capable of communicating via wireless connection,

he will be guilty of committing a Grade C violation. U.S.S.G. § 7B1.3(a)(2) indicates upon a

finding of a Grade C violation, the court may (A) revoke probation or supervised release; or (B)

extend the term of probation or supervised release and/or modify the conditions of supervision.


1. All of the policy statements in Chapter 7 that govern sentences imposed upon revocation of supervised release
are non-binding. See U.S.S.G. Ch. 7 Pt. A; United States v. Price, 519 F. App’x 560, 562 (11th Cir. 2013).

                                                      -4-
       U.S.S.G. § 7B1.4(a) provides that in the case of revocation of supervised release based on

a Grade C violation and a criminal history category of II, the guideline imprisonment range is 4

to 10 months.

       According to U.S.S.G. § 7B1.3(c)(1), where the minimum term of imprisonment

determined under U.S.S.G. § 7B1.4 is at least one month but not more than six months, the

minimum term may be satisfied by (A) a sentence of imprisonment; or (B) a sentence of

imprisonment that includes a term of supervised release with a condition that substitutes

community confinement or home detention according to the schedule in U.S.S.G. § 5C1.1(e), for

any portion of the minimum term.

       According to U.S.S.G. § 7B1.3(d), any restitution, fine, community confinement, home

detention, or intermittent confinement previously imposed in connection with a sentence for

which revocation is ordered that remains unpaid or unserved at the time of revocation shall be

ordered to be paid or served in addition to the sanction determined under U.S.S.G. § 7B1.4 and

any such unserved period of community confinement, home detention, or intermittent

confinement may be converted to an equivalent period of imprisonment.

       According to 18 U.S.C. § 3583(h), when a term of supervised release is revoked and the

defendant is required to serve a term of imprisonment, the court may include a requirement that

the defendant be placed on a term of supervised release after imprisonment. The length of such a

term of supervised release shall not exceed the term of supervised release authorized by statute

for the offense that resulted in the original term of supervised release, less any term of

imprisonment that was imposed upon revocation of supervised release. The authorized term of

supervised release for this offense is not more than life.




                                                 -5-
       U.S.S.G. § 7B1.3(g)(2) indicates where supervised release is revoked and the term of

imprisonment imposed is less than the maximum term of imprisonment imposable upon

revocation, the court may include a requirement that the defendant be placed on a term of

supervised release upon release from imprisonment. The length of such a term of supervised

release shall not exceed the term of supervised release authorized by statute for the offense that

resulted in the original term of supervised release, less any term of imprisonment that was

imposed upon revocation of supervised release.

       In determining the Defendant’s sentence, the court shall consider:

       1. The nature and circumstance of the offense and the history and characteristics of the
          defendant; see 18 U.S.C. § 3553(a)(1);

       2. The need for the sentence imposed: to afford adequate deterrence to criminal conduct;
          to protect the public from further crimes of the defendant; and to provide the
          Defendant with needed educational or vocational training, medical care, other
          corrective treatment in the most effective manner; see 18 U.S.C. §§ 3553 (a)(2)(B)-
          (D);

       3. Applicable guidelines and policy statements issued by the Sentencing Commission,
          for the appropriate application of the provisions when modifying or revoking
          supervised release pursuant to 28 U.S.C. § 994(a)(3), that are in effect on the date the
          defendant is sentenced; see 18 U.S.C. 3553(a)(4); see also 28 U.S.C. § 924(A)(3);

       4. Any pertinent policy statement issued by the Sentencing Commission, pursuant to 28
          U.S.C. § 994(a)(2), that is in effect on the date the defendant is sentenced; see 18
          U.S.C. § 3553(a)(5); and

       5. The need to avoid unwarranted sentence disparities among defendants with similar
          records who have been found guilty of similar conduct; see 18 U.S.C. § 3553(a)(6).

       6. The need to provide restitution to any victims of the offense.

18 U.S.C. §§ 3583(e) and 3553(a).




                                               -6-
                                        VI. Application

       Evans pled “true” to the petition’s allegation that he violated a special condition of

release by possessing a computer; possessing a digital device with photographic capabilities;

using an unapproved device to connect to the internet; and possessing a portable electronic

device that is capable of communicating via wireless connection. Based upon Evans’ plea of

“true” to this allegation of the Petition for Warrant or Summons for Offender Under Supervision

and U.S.S.G. § 7B1.1(a), the undersigned finds that he violated a condition of supervised release.

       The undersigned has carefully considered each of the factors listed in 18 U.S.C. §

3583(e). Evans’ violation is a Grade C violation, and the criminal history category is II. The

policy statement range in the Guidelines Manual is 4 to 10 months. Evans did not comply with

the conditions of supervision and has demonstrated an unwillingness to adhere to conditions of

supervision.

       Consequently, incarceration appropriately addresses Evans’ violation. The sentencing

objectives of punishment, deterrence and rehabilitation along with the aforementioned statutory

sentencing factors will best be served by a prison sentence of 8 months, with a five year term of

supervised release to follow.

                                    VII. Recommendations

       The court should find that Evans violated the allegation in the petition that he violated a

special condition of release by possessing a portable electronic device that is capable of

accessing the internet. The petition should be granted and the Defendant’s supervised release

should be revoked pursuant to 18 U.S.C. § 3583. The Defendant should be sentenced to a term

of 8 months’ imprisonment, with a five year term of supervised release to follow. The Defendant




                                               -7-
requested to serve his prison term at the Federal Correctional Institution in Seagoville, Texas.

The Defendant’s request should be accommodated, if possible.

       In addition to the mandatory and standard conditions of supervised release, the same

special conditions orally pronounced by the undersigned at the final revocation hearing shall be

imposed. The rationale for these special conditions is contained in the Defendant’s Presentence

Investigation Report.

                                       VIII. Objections
       At the close of the revocation hearing, the Defendant, defense counsel, and counsel for

the government each signed a standard form waiving their right to object to the proposed

findings and recommendations contained in this report, consenting to revocation of supervised

release, and consenting to the imposition of the above sentence recommended in this report

(involving all conditions of supervised release, if applicable). The Defendant also waived his

right to be present and speak and have his counsel present and speak before the district court

imposes the recommended sentence.         Therefore, the court may act on this report and

recommendation immediately.



      SIGNED this 27th day of May, 2021.




                                                 _________________________
                                                 Zack Hawthorn
                                                 United States Magistrate Judge




                                              -8-
